GARRISON, Judge.
This is an appeal from the judgment of the district court granted on December 9, 1977, reversing a decision of the Board of Zoning Adjustment, which had granted a variance, waiving three of the parking spaces required for the operation of an ongoing business. The terms of the variance provided that it would expire on December 31, 1977, the date on which the first lease without option was to expire. From the judgment of the district court, appellants appeal.
As the variance expired twenty-one days after judgment was rendered and there are no new leases at issue, there is no longer a live controversy before this court. Additionally, counsel for defendants-appellants made an admission against interest which is binding upon her clients;
“Regardless of the actions of this Court, the entire controversy will be moot on the first of this year.” Brief on behalf of David L. Michel, Milton B. Mary, Jr., and Blaise and Dave’s, Inc., filed on Oct. 21, 1977.
As there is no justiciable issue properly before this court, this case is dismissed as moot.

APPEAL DISMISSED.